UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7015


DAVID W. WILLIAMS,

                  Plaintiff - Appellant,

             v.

DEPARTMENT OF CORRECTIONS; INDIAN CREEK CORRECTIONAL CENTER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00283-GBL-TRJ)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David W. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David W. Williams seeks to appeal the district court's

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       Because Williams’ complaint lacked specificity and

offered    incomplete      proof      that      Williams     had    exhausted      his

administrative remedies, and because these deficiencies may be

remedied by the filing of a complaint that articulates adequate

facts, we conclude that the order Williams seeks to appeal is

neither    a    final    order      nor   an    appealable     interlocutory       or

collateral order.        See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).

            Accordingly,       we     dismiss     the    appeal      for    lack   of

jurisdiction.       We    deny      Williams’     motion     for    appointment    of

counsel.       We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented     in    the    materials

before    the   court    and   argument        would   not   aid    the    decisional

process.

                                                                            DISMISSED




                                          2